      Case 2:20-cv-00497-KRS-CG Document 14 Filed 06/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


CONNIE SHIVNER,

      Plaintiff,

v.                                                           CV No. 20-497 KRS/CG

CORRVALUES, LLC, et al.,

      Defendants.

         ORDER GRANTING UNOPPOSED MOTION TO STAY DISCOVERY

      THIS MATTER is before the Court on County Defendants’ Unopposed Motion for

an Order Staying Discovery Pending Resolution of County Defendants’ Motion to

Dismiss Under Rule 12(b)(6) (the “Motion”), (Doc. 13), filed June 24, 2020. The Court,

having reviewed the Motion and noting it is unopposed, finds the Motion is well-taken

and shall be GRANTED.

      IT IS THEREFORE ORDERED that discovery in this matter is stayed pending

resolution of Defendants’ Motion to Dismiss, (Doc. 4).

      IT IS SO ORDERED.


                           _______________________________
                           THE HONORABLE CARMEN E. GARZA
                           CHIEF UNITED STATES MAGISTRATE JUDGE
